     Case 2:19-cv-01883-KJM-CKD Document 43 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY WAYNE ERVIN,                                 No. 2:19-cv-01883-KJM-CKD PS
12                      Plaintiff,
13          v.                                         ORDER
14   SCOTT ROBERT JONES et al.,
15                      Defendants.
16

17          Presently before the court are plaintiff’s “Reply and Request for Judicial Notice” and

18   Motion to Reconsider an order denying plaintiff’s “Request for the Court to take action against

19   defendants’ attorneys.” (ECF Nos. 41, 42.) The court denies plaintiff’s filings as outlined below.

20          On May 4, 2020, the court ordered all discovery and motion practice in this action stayed

21   pending the resolution of defendants’ motion to dismiss. (ECF No. 34.) Following this stay,

22   plaintiff filed multiple papers with the court. (See ECF Nos. 35, 36, 37, 38.) Of present concern,

23   plaintiff filed a “Request for the Court to take action against defendants’ attorneys,” which the

24   court denied via minute order. (ECF Nos. 37, 40.) In plaintiff’s denied request, he argued that

25   defendants made improper citations in their pending motion to dismiss. (See ECF No. 37.)

26          Plaintiff has filed a similar “Reply Memorandum,” again attacking defendants’ citations.

27   Without addressing the merits of plaintiff’s arguments, they are more properly raised in an

28   opposition to defendants’ motions to dismiss than a “Reply and Request for Judicial Notice.”
                                                      1
     Case 2:19-cv-01883-KJM-CKD Document 43 Filed 06/22/20 Page 2 of 2

 1   Plaintiff’s current filings are not an opposition to defendants’ motion and are in direct violation of

 2   the court’s prior order. (See ECF No. 34.) Thus, plaintiff’s Motion for Reconsideration and

 3   Reply and Request for Judicial Notice (ECF Nos. 41, 42) are denied. Plaintiff is welcome to

 4   include the same arguments in his opposition to defendants’ motion, but the undersigned will not

 5   address these arguments outside the context of the pending motion to dismiss. Further, plaintiff is

 6   advised that the failure to comply with this order shall result in improperly filed documents being

 7   stricken from the record and may result in a recommendation that this action be dismissed.

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1.    Plaintiff’s Motion for Reconsideration and Reply and Request for Judicial Notice

10   (ECF Nos. 41, 42) are DENIED.

11             2.    In light of plaintiff’s history of filing repetitious motions, plaintiff shall hereinafter

12   be limited to filing the following documents:

13                   a. An opposition to defendants’ motion to dismiss, limited to one memorandum of

14                   points and authorities in support of the motion; and

15                   b. One set of objections to any future findings and recommendations.

16             3.    With the exception of objections to the findings and recommendations and any

17   non-frivolous motions for emergency relief, the court will not entertain or respond to any

18   additional motions filed by plaintiff until the court has resolved defendants’ motion to dismiss.

19             IT IS SO ORDERED

20   Dated: June 19, 2020
                                                         _____________________________________
21
                                                         CAROLYN K. DELANEY
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25   16.ervin.1883

26
27

28
                                                         2
